

113 S182 RS: Anchorage Land Conveyance Act of 2013
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 629113th CONGRESS2d SessionS. 182[Report No. 113–289]IN THE SENATE OF THE UNITED STATESJanuary 30, 2013Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the unencumbering of title to non-Federal
		  land owned by the city of Anchorage, Alaska, for purposes of economic
		  development by conveyance of the Federal reversion interest to the
		  City.1.Short
			 titleThis Act may be cited as
			 the Anchorage Land Conveyance Act of
			 2013.2.DefinitionsIn this Act:(1)CityThe
			 term City means the city of Anchorage, Alaska.(2)Non-federal
			 landThe term non-Federal land means certain
			 parcels of land located in the City and owned by the City, which are more
			 particularly described as follows:(A)Block 42,
			 Original Townsite of Anchorage, Anchorage Recording District, Third
			 Judicial
			 District, State of Alaska, consisting of approximately 1.93 acres,
			 commonly
			 known as the Egan Center, Petrovich Park, and Old City Hall.(B)Lots 9, 10, and
			 11, Block 66, Original Townsite of Anchorage, Anchorage Recording
			 District,
			 Third Judicial District, State of Alaska, consisting of approximately 0.48
			 acres, commonly known as the parking lot at 7th Avenue and I Street.(C)Lot 13, Block 15,
			 Original Townsite of Anchorage, Anchorage Recording District, Third
			 Judicial
			 District, State of Alaska, consisting of approximately 0.24 acres, an
			 unimproved vacant lot located at H Street and Christensen Drive.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.3.Conveyance of
			 reversionary interests, anchorage, alaska(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall convey to the City, without consideration, the reversionary
			 interests of
			 the United States in and to the non-Federal land for the purpose of
			 unencumbering the title to the non-Federal land to enable economic
			 development
			 of the non-Federal land.(b)Legal
			 descriptionsAs soon as practicable after the date of enactment
			 of this Act, the exact legal descriptions of the non-Federal land shall be
			 determined in a manner satisfactory to the Secretary.(c)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions to the conveyance under subsection (a) as the
			 Secretary
			 considers appropriate to protect the interests of the United States.(d)CostsThe
			 City shall pay all costs associated with the conveyance under subsection
			 (a),
			 including the costs of any surveys, recording costs, and other reasonable
			 costs.1.Short titleThis Act may be cited as the Anchorage Land Conveyance Act of 2014.2.Conveyance of Federal reversionary interest in land located in Anchorage, Alaska(a)DefinitionsIn this section:(1)MunicipalityThe term Municipality means the municipality of Anchorage, Alaska.(2)SecretaryThe term Secretary means the Secretary of the Interior.(b)Conveyance requiredIf, during the 1-year period beginning on the date of  completion of the appraisal required by
			 subsection (d), the Municipality submits to the Secretary an offer to
			 acquire the
			 Federal reversionary interest in all land described in subsection (c), the
			 Secretary shall convey to the Municipality that reversionary interest by
			 not later
			 than 30 days after the date of receipt of the offer.(c)Description of landThe land referred to in subsection (b) is described as follows:(1)Block 42, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District,
			 State of Alaska, consisting of approximately 1.93 acres, commonly known as The Egan Center, Petrovich Park, and Old City Hall.(2)Lots 9, 10, and 11, Block 66, Original Townsite of Anchorage, Anchorage Recording District, Third
			 Judicial District, State of Alaska, consisting of approximately 0.48
			 acres, commonly known as the parking lot at 7th Avenue and I Street.(3)Lot 13, Block 15, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial
			 District, State of Alaska, consisting of approximately 0.24 acres of an
			 unimproved vacant lot located at H Street and Christensen Drive.(d)Appraisal(1)In generalSubject to paragraph (2), not later than 180 days after the date on which the Secretary selects an
			 appraiser that is mutually acceptable to the Secretary and the
			 Municipality under paragraph (2)(A), the
			 Secretary shall complete an appraisal of the Federal reversionary interest
			 in the land described in subsection (c).(2)RequirementsThe appraisal under paragraph (1) shall be—(A)conducted by an appraiser that is mutually acceptable to the Secretary and the Municipality; and(B)completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the
			 Uniform Standards of Professional Appraisal Practice.(e)Consideration(1)In generalAs consideration for conveyance of the Federal reversionary interest under subsection (b), the
			 Municipality
			 shall pay to the Secretary an amount equal to the appraised value of the
			 Federal reversionary interest, as determined by the appraisal under
			 subsection (d).(2)DeadlineThe consideration under paragraph (1) shall be paid not later than 30 days after the date of the
			 conveyance.(f)Costs of conveyanceAs a condition of the conveyance of the Federal reversionary interest under subsection (b), all
			 costs associated with the conveyance, including the cost of the appraisal
			 required by subsection (d), shall be paid by the Municipality.December 10, 2014Reported with an amendment